     Case 2:19-cv-11149-LMA-DMD Document 169 Filed 10/05/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


REC MARINE LOGISTICS, LLC                                              CIVIL ACTION

VERSUS                                                                     No. 19-11149

DEQUINCY R. RICHARD                                                         SECTION I

                              ORDER AND REASONS

      Before the Court is plaintiff REC Marine Logistics, LLC’s (“REC”) motion1 to

terminate a prior default judgment and to file a response. For the following reasons,

the motion is denied.

                                            I.

      This is yet another attempt by REC to have the Court reconsider issues related

to the service of process, with which the Court is familiar.2 In a previous order and




1R. Doc. No. 158.
2 See R. Doc. No. 79, at 1–2 (U.S. Magistrate Judge minute entry of a discovery
conference held on March 9, 2020) (stating that “Defendant served Requests for
Admission to REC Marine Logistics, L.L.C., Offshore Transport Services, L.L.C., and
Gulf Offshore Logistics, L.L.C. on October 4, 2019. There is an uncontested affidavit
by the process server to this effect. Plaintiff never responded to the requests for
admission. Accordingly, the requests for admission are now deemed admitted
pursuant to Federal Rule of Civil Procedure 36 . . . . Plaintiff also failed to verify its
responses to the interrogatories. Plaintiff shall do so by Friday, March 13, 2020 at
3:00 p.m. Moreover, defendant served a second set of requests for production on the
same three entities on the same date. Defendant never received a response . . . .
Accordingly, plaintiff has waived any objection – except as to the attorney-client and
work-product privileges – to the second set of requests for production.”); R. Doc. No.
87 (REC Marine motion for the U.S. Magistrate Judge to reverse the minute entry
dated March 9, 2020); R. Doc. No. 123, at 4 (U.S. Magistrate order denying REC
Marine’s motion to reverse the minute entry dated March 9, 2020).
     Case 2:19-cv-11149-LMA-DMD Document 169 Filed 10/05/20 Page 2 of 5




reasons,3 the Court denied REC’s motion4 to reverse an order5 of the U.S. Magistrate

Judge, upon finding that the U.S. Magistrate’s Judge’s ruling was not clearly

erroneous or contrary to law. In the underlying order, which was itself responsive to

an REC motion for reconsideration of an earlier order,6 the U.S. Magistrate Judge

stated that “REC Marine continues to harp on whether the service of the requests for

admission was proper. This Court heard all of REC Marine’s arguments at the

discovery conference and rejected them then and rejects them now.”7

      The instant motion, though styled as a motion to terminate a prior default

judgment, is another attempt at reconsideration of that same issue. Specifically, in

the instant motion, REC moves the Court to (1) reverse a prior default judgment; (2)

grant leave for REC to file a response to “unanswered pleading(s)”; and (3) grant leave

for REC to file “missing responsive pleading(s).”8

      Defendant DeQuincy R. Richard (“Richard”) opposes the motion. 9 Richard

states that the motion amounts to “the fourth separate attempt by REC Marine to

have its deliberate refusal to respond to Requests for Admission excused” by the

Court, and, as such, Richard incorporates its responses to those previous motions into

its response to the present motion.10 According to Richard, “REC Marine’s counsel



3 R. Doc. No. 150.
4 R. Doc. No. 134.
5 R. Doc. No. 123.
6 Id.
7 R. Doc. No. 123, at 4.
8 R. Doc. No. 158, at 1.
9 R. Doc. No. 161.
10 R. Doc. No. 161, at 2 (incorporating: R. Doc. No. 29 (Richard’s motion to compel);

R. Doc. No. 37 (reply memorandum in support); R. Doc. No. 49 (Court order dated

                                          2
     Case 2:19-cv-11149-LMA-DMD Document 169 Filed 10/05/20 Page 3 of 5




presents this Court a false, alternate reality, unsupported by any actual evidence.” 11

Richard states:

      The prior decisions of the Magistrate and this Honorable Court were
      valid, and no there is no justification for overturning them. These issues
      have already been heavily briefed by the parties. No justification is
      made for why the three prior decisions regarding the discovery at issue
      should be modified in any way. No new evidence has been provided, no
      new creative argument has been made. Instead, REC Marine cloaks its
      attempt by referring to it as an attempt to remedy a default issued due
      to an allegedly missing pleading. Such argument is transparent for what
      it is: an attempt to mislead the Court, which should be soundly
      rejected.12

The Court will address each of REC’s requests in turn.

                               A. Default Judgment

      In its motion, REC does not identify the default judgment it seeks to have

reversed; none have been entered in the case. As Richard notes, “Nowhere in the

Motion or accompanying Memorandum in Support does REC Marine identify what

pleading has been defaulted by the Court.”13 REC’s mystifying request to reverse a

prior default judgment that does not exist is denied. To the extent that REC is




December 19, 2019, granting Richard’s motion to compel; R. Doc. No. 50 (Richard’s
motion for attorney’s fees); R. Doc. No. 57 (reply memorandum in support); R. Doc.
No. 58 (Richard’s motion for sanctions); R. Doc. No. 93 (U.S. Magistrate Judge order,
dated March 27, 2020, granting the motion for sanctions); R. Doc. No. 107 (Court
order dated May 15, 2020, denying REC Marine’s motion for modification of the order
on sanctions); R. Doc. No. 123 (Richard’s memorandum in opposition to motion
requesting Court’s review and reversal of Magistrate’s Order R. Doc. No. 94 of June
23, 2020; R. Doc. No. 136 (Richard’s memorandum in opposition); R. Doc. No. 150
(Court order, dated August 26, 2020, denying REC Marine’s motion to appeal and
reverse the Magistrate’s order on service)).
11 Id. at 3.
12 Id.
13 Id. at 2.



                                          3
     Case 2:19-cv-11149-LMA-DMD Document 169 Filed 10/05/20 Page 4 of 5




suggesting that the U.S. Magistrate Judge’s determination of March 9, 2020 was

functionally a default judgment, the Court has previously determined that it was not

clearly erroneous or contrary to law. 14 To the extent that the instant motion may be

construed as a motion for the Court to reconsider its own order and reasons,15 dated

August 25, 2020, affirming the U.S. Magistrate Judge’s order, that motion to

reconsider is denied.

                              B. Unanswered Pleadings

       Next, REC requests that the Court grant leave for REC to file a response to

the unanswered pleadings,16 an issue that has already been considered and resolved

in the aforementioned motions practice.17 The Court declines to revisit the matter.

The request is denied.

                          C. Missing Responsive Pleadings

       Finally, REC requests the Court to grant leave for REC to file “missing

responsive pleading(s).”18 As with the request to file a response to the unanswered

pleadings, the Court finds this request duplicative of previous motions, discussed

supra, which have been denied. Again, the Court will not revisit the matter.




14 See R. Doc. No. 150.
15 Id.
16 R. Doc. No. 158, at 1.
17 See, e.g., R. Doc. No. 87, 134.
18 R. Doc. No. 158, at 1.



                                         4
     Case 2:19-cv-11149-LMA-DMD Document 169 Filed 10/05/20 Page 5 of 5




      Duplicative, vague filings by REC have been a defining feature in this

litigation.19 Motions that request forms of relief the Court has already denied are

improper and a waste of judicial resources.     Employing synonyms or inaptly and

inaccurately titling a motion does not make proper a request that is, in substance,

repetitive.20 Counsel for REC has already been sanctioned.21

                                         III.

      Accordingly,

      IT IS ORDERED that the motion to terminate prior default and file a

response is DENIED.

      IT IS FURTHER ORDERED that counsel for REC shall provide a copy of

this Order to his client upon his receipt of the same so that REC can be made aware

of the waste of judicial resources and attorney fees that have been expended as a

result of counsel’s ill-advised conduct.22 Counsel must advise this Court in writing

that his client has received a copy of this order by OCTOBER 9, 2020.

      New Orleans, Louisiana, October 2, 2020.

                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE


19 See, e.g., R. Doc. No. 123, at 5 (“REC Marine has used this motion as a vehicle to
rehash arguments that this Court has already heard and rejected, and that is an
improper use of a motion to reconsider.”).
20 See id. at 2 n.2 (U.S. Magistrate Judge order) (stating: “Throughout its motion and

memorandum in support, REC Marine variously seeks ‘review,’ ‘reversal,’ ‘re-
issuance,’ ‘correction,’ ‘withdrawal,’ or ‘amendment’ of this Court’s March 9, 2020
order.”).
21 See R. Doc. No. 68 (sanctions imposed by the Court); R. Doc. No. 93 (sanctions

imposed by the U.S. Magistrate Judge).
22 Council for Richard has not requested sanctions in his opposition.



                                          5
